Citation Nr: 1225901	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  11-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 17, 2011, for chronic lumbosacral strain with degenerative disc disease of the lumbar spine and superficial peroneal nerve involvement of bilateral lower extremities (low back disability).

2.  Entitlement to a rating in excess of 40 percent on and after February 17, 2011, for chronic lumbosacral strain with degenerative disc disease of the lumbar spine and superficial peroneal nerve involvement of bilateral lower extremities (low back disability).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from November 1972 until January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. Prior to February 17, 2011, the Veteran's low back disability was manifested by decreased flexion to 70 degrees with pain, fatigue, and lack of endurance but without evidence of weakness, incoordination, or episodes of incapacitation.

2. On and after February 17, 2011, the Veteran's low back disability was manifested by flexion limited to 10 degrees with pain, but without ankylosis or episodes of incapacitation.


CONCLUSIONS OF LAW

1. Prior to February 17, 2011, the criteria for a rating in excess of 10 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2. On and after February 17, 2011, the criteria for a rating in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2009, prior to the April 2009 rating decision.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is required to provide have been met.  No further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records.  

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is unaware of any such outstanding evidence, to include medical records.

Accordingly, the Board will address the merits of the claim.


Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The ratings for the Veteran's service-connected chronic lumbosacral strain with degenerative disc disease were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, which concerns intervertebral disc syndrome.  Intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; a 30 percent evaluation for forward flexion of the cervical spine; a 20 percent evaluation for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding a severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Rating Formula provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The record does not reflect that the Veteran has reported any episodes of incapacitation, nor has the Veteran been prescribed bed rest by a physician.  As such, the Board finds that rating the Veteran's service-connected low back disability under the formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted prior to, on, or after February 17, 2011.  As such, the Board will address the Veteran's claim pursuant to the General Rating Formula.

For rating the Veteran's right-sided radiculopathy, the Board relies on the General Rating Formula for Neurological Conditions and Convulsive Disorders, 38 C.F.R. 4.124a, Diagnostic Code 8522.  A 30 percent rating is assigned to complete paralysis, with eversion of foot weakened; 20 percent is assigned to severe incomplete paralysis; 10 percent to moderate incomplete paralysis; and 0 percent to mild incomplete paralysis.  Id.

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves," 
38 C.F.R. § 4.124(a).

Rating Prior to February 17, 2011

The Veteran was granted service connection for a low back condition, evaluated at a 10 percent rating, in February 1993.  He stated a claim for an increased rating in January 2009, and after undergoing a VA examination, was granted a rating of 40 percent for his low back condition effective February 17, 2011.

According to a fee-basis VA exam conducted in March 2009, the Veteran's condition had existed since 1976, when the Veteran injured his back during physical training.  The Veteran complained in 2009 of pain in the lower back on a constant basis.  The pain traveled from the back down to the right leg, and the pain's severity was a nine out of ten at its highest level.  The pain was exacerbated by physical activity, stress, but would still come spontaneously and was relieved was relieved by rest or spontaneously.  The thoracolumbar spine showed no evidence of radiation of pain spasms or tenderness.  The lumbar spine was not in any fixed position or ankylosed.  The lumbar range of motion revealed flexion decreased to 70 degrees, second to pain, with the rest normal.  After repetitive use, there was evidence of pain, fatigue, and lack of endurance without evidence of weakness or incoordination.  There was no additional limitation in degrees.  The physician conducting the exam diagnosed the Veteran with osteophytosis and narrowing and degenerative disk disease at L4-L5.  The examiner noted that the Veteran was treated with steroid injections for pain relief.  The examiner did not note a diagnosis of any associated neurological disability.

An August 2009 private treatment record showed diffuse low back tenderness with global limitations of motion with flexion, extension, side bends and rotation.  The record reported a normal sensory exam but right-sided radiculopathy.  Radiographs of the back showed significant degenerative changes, most pronounced at L3-4-5.

An exam conducted by a private physician in December 2009 showed that the Veteran was able to walk without any assistive device, had low back tenderness non-specific to the spinous process, through the lumbar region or the SI joint region, most pronounced on the right.  The Veteran's global limitation of motion with forward flexion allowed him to reach about six inches from the ground, with extension at 20 degrees, with full side bends and rotations.  The record reported a normal sensory exam to light and deep touch and no neurological diagnosis.

A September 2010 exam showed tenderness to palpation of the lumbar facets and spinous processes at L5-S1 and no tenderness over the SI joints.  Motor function was 5/5 in bilateral upper and lower extremities, except 5- in the left deltoid, 4+ in bilateral EHL, dorsiflexion, 5- in bilateral knee extension, and 4+ in right hip flexion.

A November 2010 exam showed 5/5 motor function in bilateral upper and lower extremities, except for bilateral knee extension and right hip flexion, which showed 4+/5.  The patient continued to complain of pain not only in his low back, but also pain that radiated into the right leg with numbness and tingling into his right foot.  The physician's impression was lumbar spondylosis and degenerative disc disease.

As discussed above, the Veteran's service-connected low back disability was already assigned a 10 percent rating prior to February 17, 2011.  As such, in order for an increased rating to be assigned, the evidence of record must be demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board finds that the record did not include any evidence demonstrating that the Veteran's service-connected low back disability was manifested by ankylosis, favorable or unfavorable.  Specifically, with respect to range of motion, the evidence from the Veteran's VA exam showed flexion to 70 degrees.  There was no additional recorded limitation in range of motion of the thoracolumbar spine.  Applying this and the findings from the Veteran's private medical exams to the above criteria does not result in a rating in excess of 10 percent.  Additionally, there was no evidence showing the Veteran's low back disability was productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Based on the above, the Board finds that a rating in excess of 10 percent prior to February 17, 2011 is not warranted pursuant to the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In making the above determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected low back disability.  See 38 C.F.R. §§ 4.40, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  The evidence showed that the Veteran's low back disability produced pain, fatigue, and lack of endurance.  The Veteran also had difficulty carrying heavy items as well as prolonged standing, walking or sitting.  Based on the above, and in consideration of the other evidence of record, the Board finds that the evidence prior to February 17, 2011 did not show any additional functional limitations that were not contemplated in the already assigned 10 percent rating and that more closely approximated a disability picture for the next higher rating.  38 C.F.R. § 4.7 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected low back disability was not warranted prior to February 17, 2011.

Rating on and After February 17, 2011

On February 17, 2011, the Veteran underwent a fee-basis VA examination to ascertain the severity of his service-connected low back disability.  The Veteran reported that he had limitation in his walking because of his spine condition.  On average, the Veteran said, he was able to walk 100 yards, and it took him ten minutes to do so.  The Veteran also reported spasms, decreased motion, and paresthesia.  He did not report stiffness, fatigue, numbness, weakness, bowel problems, erectile dysfunction, or bladder problems in relation to the spine condition.  The Veteran claimed that his lower back pain was moderate, occurred constantly, and traveled to the right leg.  The pain was exacerbated by physical activity and walking in the morning, and would come spontaneously.  During flare-ups, the Veteran experienced functional impairment which was described to the examining physician as pain in the lower back with any bending, and limitation of motion of the joint when bending, twisting, or standing.  Steroid shot treatment would give the Veteran temporary relief for up to three months.  The Veteran also reported that he also treated the condition with physical therapy, electric stimulation, heat, and rest.  The Veteran had never been hospitalized nor had surgery for his condition, and that his condition had not incapacitated him in the prior 12 months.  Lifting and occasional standing or walking were impaired.

The examining physician noted that the Veteran's posture was within normal limits, but that his gait was very slow and hesitant due to back pain.  The Veteran's walking was steady, however, and he did not require any assistive device for ambulation.

Examination of the thoracolumbar spine revealed evidence of radiating pain on movement of the right leg.  Muscle spasm was absent.  There was tenderness noted at T11-S4.  There was no weakness and muscle tone and musculature was normal.  The physician reported positive straight leg rising on the right and positive straight leg raising on the left.  There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.  The Veteran's range of motion exam revealed that flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation were all rated at 10 degrees, with pain.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The examining physician also noted that the Veteran's lumbar spine sensory function was impaired.  There was no lumbosacral motor weakness.  The lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ bilaterally.  The physician noted signs of lumbar intervertebral disc syndrome, but noted that it does not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  The most likely involved peripheral nerve was the superficial peroneal nerve affecting the right side of the body.

Based on the findings from this examination, the Veteran's service-connected low back disability was increased to 40 percent, effective February 17, 2011.  Specifically, range of motion testing showed that the Veteran was able to flex his thoracolumbar spine to 10 degrees.  38 C.F.R. §4.71a, General Rating Formula.  This was the first time the Veteran ever demonstrated flexion limited to ten degrees, a significant change from when the Veteran showed flexion to 70 degrees at his March 2009 exam.  As a 40 percent rating has been assigned on and since February 17, 2011, the evidence of record on and after that date must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine in order for a rating in excess of 40 percent to be warranted.

As the Veteran has submitted no new evidence contradicting the findings of the February 2011 exam, this exam is the only evidence of record relevant to this analysis.  During the examination, the examiner found no evidence of ankylosis, favorable or unfavorable.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the orthopedic manifestations of the Veteran's service-connected low back disability on and after February 17, 2011.

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 40 percent evaluation for the Veteran's orthopedic manifestations of his service-connected low back disability.  See 38 C.F.R. §§ 4.40, 4.59.  See also DeLuca, 8 Vet. App. at 206.  During the February 2011 VA examination, the Veteran reported pain throughout each of the range of motion tests.  Pain alone, however, is not functional loss without evidence of an impact on the normal working movements of the body.  Mitchell, 25 Vet. App. at 37-44.  Based on the above facts, and in consideration of all evidence of record, the Board finds that there was no additional functional limitation on or after February 17, 2011 which were not contemplated in the assigned 40 percent rating or that more closely approximated a disability picture for the next higher rating.  38 C.F.R. § 4.7.  As such, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected low back disability is not warranted on or after February 17, 2011.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Right Leg Radiculopathy

Although the Veteran has had varying diagnoses over the pendency of his appeal regarding symptoms of right leg radiculopathy, the Board finds that the Veteran is not entitled to a separate rating for the radiculopathy.  Even when the facts are viewed a light most favorable to the Veteran, he does not meet the criteria for a compensable rating.  

Although the Veteran was not diagnosed with right leg radiculopathy until August 2009, he consistently reported symptoms of radiating pain and numbness from the time he made his claim for an increased rating in January 2009.  At his March 2009 fee-basis VA examination, the Veteran reported symptoms of stiffness and numbness with pain that traveled from the back down to the right leg.  The pain was characterized as crushing, aching, and sharp.  An August 2009 private treatment record diagnosed the Veteran with right-sided radiculopathy, but noted that he had a normal sensory exam and was negative for clonus.  Exam reports from October and December 2009 do not list radiculopathy as a diagnosis.  A September 2010 treatment record, however, notes a diagnosis of "lumbar pathology with mild right-sided symptoms."  A November 2010 treatment record did not have a diagnosis of radiculopathy, but again noted that the Veteran reported pain radiating to the right leg with numbness and tingling into his right foot.  At the Veteran's most recent exam in February 2011, the physician diagnosed the Veteran with Intervertebral Disc Syndrome with degenerative arthritis changes, the most likely involved peripheral nerve being the superficial peroneal nerve, which affects the right side of the body.

Thus, despite the varied diagnoses, the record reflects nerve impairment of the right leg.  A compensable rating for such impairment is not warranted, however, as the record reflects that such impairment, at the most, is mild.  See General Rating Formula for Neurological Conditions and Convulsive Disorders, 38 C.F.R. 4.124a, Diagnostic Code 8522 (assigning a 0 percent rating for mild incomplete paralysis of the superficial peroneal nerve). Because no compensable rating can be assigned for the right leg nerve impairment, and no claim has been made for separate consideration of the right leg, the Board considers the Veteran's complaints of right leg symptoms part and parcel of his claim for increased rating of his low back condition.

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy of the left leg.  The Veteran has not complained of radiating pain the left leg, and the Veteran's sensory examinations of the left leg have been within normal limits.  Additionally, the most recent VA examination found no evidence of radiculopathy of the left leg.  As such, a separate rating for radiculopathy of the left leg is not warranted. 

Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (explaining that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate prior to February 17, 2011.  The Veteran's low back disability was evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Similarly, when comparing the Veteran's symptoms and disabilities at the time of the February 17, 2011 exam with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's low back disability are contemplated by the 40 percent disability rating.  Ratings in excess of 40 percent are provided by certain manifestations of intervertebral disc syndrome, but the medical evidence of record does not demonstrate that those manifestations were present on or after February 17, 2011.  The criteria for a 40 percent disability rating address the Veteran's disability level and symptomatology on and after February 17, 2011 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures cannot be characterized as exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met.  Thus, the Board finds that the Veteran is not entitled to a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

There is no evidence of record that would warrant ratings in excess of the staged ratings currently assigned for the Veteran's service-connected low back disability at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002).  See also Hart, 21 Vet. App. at 509.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that the lumbar spine disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal.


ORDER

1. A rating in excess of 10 percent prior to February 17, 2011 for chronic lumbosacral strain with degenerative disc disease at L4-L5 and superficial peroneal nerve involvement right lower extremity and left lower extremity nerve involvement is denied.

2. A rating in excess of 40 percent on and after February 17, 2011 for chronic lumbosacral strain with degenerative disc disease at L4-L5 and superficial peroneal nerve involvement right lower extremity and left lower extremity nerve involvement is denied.



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


